EXHIBIT 99.1 CONTACT: Terry Earley, CFO Crescent Financial Bancshares, Inc. Phone: (919) 659-9015 Email: tearley@CrescentStateBank.com FOR IMMEDIATE RELEASE Crescent Financial Bancshares, Inc. Announces Financial Results for Second Quarter of 2012 and Filing of Application to Acquire VantageSouth Bank RALEIGH, N.C., July 30, 2012 – Crescent Financial Bancshares, Inc. (Nasdaq: CRFN) (hereinafter referred to as “Crescent Financial” or the “Company”), the parent company of Crescent State Bank and a subsidiary of Piedmont Community Bank Holdings, Inc. (“Piedmont”), today reported financial results for the second quarter and six months ended June 30, 2012. Crescent Financial also announced it has filed an application with its regulators to acquire VantageSouth Bank, which is currently 100% owned by Piedmont. The second quarter and year-to-date performance summary for Crescent Financial is as follows: · Net income totaled $294 thousand in the six months ended June 30, 2012 compared to a net loss of $10.5 million in the predecessor six months ended June 30, 2011. The Company incurred a net loss of $414 thousand in the second quarter of 2012 compared to a net loss of $3.4 million in the predecessor second quarter of 2011. · After the preferred stock dividend, the Company incurred a net loss of ($0.02) per common share in the first six months of 2012 compared to a net loss of ($1.18) per common share in the first six months of 2011. The Company incurred a net loss of ($0.03) per common share in the second quarter of 2012 compared to a net loss of ($0.40) per common share in the predecessor second quarter of 2011. · Asset quality continued to improve as nonperforming assets decreased to 2.38% of total assets at June 30, 2012 from 2.53% of total assets at March 31, 2012 and 3.87% of total assets at December 31, 2011. · The Company originated $48 million of commercial and consumer loans in the second quarter of 2012 after $15 million of loan originations in the first quarter of 2012. · Net interest margin improved to 4.36% in the first six months of 2012 from 2.88% in the predecessor first six months of 2011. Net interest margin improved to 4.24% in the second quarter of 2012 from 2.95% in the predecessor second quarter of 2011. · Mortgage banking income improved to $1.3 million in the first six months of 2012 compared to $425 thousand in the predecessor first six months of 2011. Mortgage banking income improved to $689 thousand in the second quarter of 2012 from $259 thousand in the predecessor second quarter of 2011. The Company also announced that it has filed an application with its regulators to merge VantageSouth Bank (“VantageSouth”), which is currently 100% owned by Piedmont, into Crescent State Bank. VantageSouth is headquartered in Burlington, North Carolina, and operates five branch offices located in Burlington (2), Fayetteville, and Salisbury (2), North Carolina. At June 30, 2012, VantageSouth had approximately $248 million in total assets, and its net income totaled $752 thousand in the second quarter of 2012. Pro forma net income for the combination of Crescent Financial and VantageSouth totaled $338 thousand in the second quarter of 2012. Crescent Financial’s board of directors has established an independent special committee to evaluate, negotiate, and make a recommendation to the board regarding the proposed merger. The completion of the merger is subject to, among other things, a favorable recommendation by the special committee and all required regulatory and shareholder approvals.1 “In the second quarter of 2012, Crescent Financial significantly increased loan origination volume and improved mortgage income by leveraging its strong team and sound underwriting process,” stated Scott Custer, President and CEO of the Company and Piedmont. Mr. Custer continued, “Since Piedmont’s investment, we have aggressively resolved legacy problem assets and are in the process of replacing them with high quality loans that we believe will provide stable revenue growth over time. We also look forward to Crescent Financial’s proposed acquisition of VantageSouth, which we believe will create operating efficiencies for the combined institution and will provide Crescent Financial with new markets, first-class teammates, an established SBA lending program, and other exciting opportunities.” Net Interest Income Net interest income in the second quarter of 2012 totaled $7.4 million compared to net interest income of $6.3 million in the predecessor second quarter of 2011. Net interest margin increased from 2.95% in the second quarter of 2011 to 4.24% in the second quarter of 2012. This significant margin improvement was primarily due to a decline in funding costs as the average rate on total interest-bearing liabilities fell from 2.24% in the second quarter of 2011 to 0.97% in the second quarter of 2012. Yield on earning assets increased from 4.97% in the second quarter of 2011 to 5.05% in the second quarter of 2012. Average earning assets totaled $705.9 million in the second quarter of 2012, which was a decline from $897.9 million in the second quarter of 2011. The decline in average earning assets was due to balance sheet restructuring late in 2011, purchase accounting fair value adjustments, continued resolution of problem assets, and a change in the Company’s business model which has shifted the loan portfolio mix away from construction and speculative land loans toward commercial loans for operating businesses. On a year-to-date basis, net interest income in the first six months of 2012 totaled $15.3 million compared to net interest income of $12.4 million in the predecessor first six months of 2011. Net interest margin increased from 2.88% in the first six months of 2011 to 4.36% in the first six months of 2012. Year-to-date accretion of the discount on purchased non-impaired loans added $371 thousand to net interest income in the first six months of 2012 and increased earning asset yields by 0.11%. Additionally, the Company recorded $765 thousand of income in the first six months of 2012 related to recovery payments in excess of carrying value on certain purchased credit-impaired loans not grouped in pools. These loan recoveries benefited earning asset yields by 0.22%. Net amortization of purchase accounting fair value adjustments on interest-bearing liabilities increased net interest income by $1.7 million in the first six months of 2012 and lowered the cost of interest-bearing liabilities by 0.56%. The remaining decline in the cost of interest-bearing liabilities not attributable to amortization of fair value adjustments was due to the repricing and change in mix of deposits to favor low-cost, core deposits. 1 VantageSouth’s common stock is not registered under the Exchange Act and, as a result, VantageSouth does not file securities reports with the SEC. However, additional financial and regulatory information is available in Reports of Condition and Income (“Call Reports”) filed by VantageSouth with the FDIC, which are publicly accessible at http://www.fdic.gov. Such reports are not incorporated by reference in this release or in the accompanying Form 8-K. Provision for Loan Losses and Asset Quality Provision for loan losses in the second quarter of 2012 totaled $2.0 million compared to provision of $3.0 million in the predecessor second quarter of 2011. The loan loss provision in the first six months of 2012 totaled $2.8 million compared to provision of $10.1 million in the predecessor first six months of 2011. The allowance for loan losses and related provision are calculated for loans originated subsequent to Piedmont’s investment in the Company (or “New Loans”), purchased non-impaired loans, and purchased credit-impaired loans. The following table summarizes the changes in allowance for loan losses for each loan category in the three month and six month periods ended June 30, 2012: (Dollars in thousands) New Loans Purchased Non-Impaired Purchased Credit-Impaired Total Three Months Ended: Balance at March 31, 2012 $ $ $
